Title: To George Washington from Louis XVI, 11 September 1790
From: Louis XVI (of France)
To: Washington, George

 

Très-chers grands Amis et Alliés.
[Paris 11 September 1790]

Nous avons reçu la lettre par la quelle vous nous avez informés de la nouvelle marque de confiance que vous avez donnée au sieur Jefferson, et qui met fin aux fonctions de la place de votre Ministre plénipotentiaire auprès de nous. La maniere dont il s’est conduit pendant tout le tems qu’il a résidé à notre Cour, lui a mérité notre estime et une entiere approbation de notre part. C’est avec plaisir que nous lui rendons ce témoignage. Nous en avons un bien sincere à profiter de cette occasion pour vous renouveller les assurances de l’affection et de l’amitié que nous portons aux Etats-Unis en général et à chacun d’eux en particulier. Sur ce Nous prions Dieu qu’il vous ait, Très chers grands Amis et Alliés, en sa sainte et digne garde. Ecrit à Paris le 11. Septembre 1790. Votre bon Ami et Allié

Louis Montmorin

